831 F.2d 1148
265 U.S.App.D.C. 389
RADIO-TELEVISION NEWS DIRECTORS ASSOCIATION, et al.v.FEDERAL COMMUNICATIONS COMMISSION and United States of America.
No. 85-1691.
United States Court of Appeals,District of Columbia Circuit.
Nov. 3, 1987.

1
Before SILBERMAN and WILLIAMS, Circuit Judges, JAMESON, Senior District Judge,* U.S. District Court for the District of Montana.

ORDER

2
This matter is before the Court for consideration of the Federal Communications Commission's unopposed Motion to Vacate Decision with Respect to Which Rehearing was Granted.  The motion is concerned with the Court's decision of January 16, 1987, issued as an Order with Memorandum.  The Order and Memorandum are reported at 809 F.2d 860 (1987).  Upon consideration of the foregoing, it is


3
ORDERED, by the Court, that the Order and Memorandum of January 16, 1987 are vacated in their entirety.



*
 Sitting pursuant to 28 U.S.C. Sec. 294(d).  Senior District Judge Jameson did not participate in this order